UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1428


ROGER WILSON,

                    Plaintiff - Appellant,

             v.

U.S. GOV’T; STATE OF MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-00772-GLR)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, and FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Wilson appeals the district court’s order denying relief on his civil

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Wilson v. U.S. Gov’t, No. 1:18-cv-

00772-GLR (D. Md. filed Apr. 5 & entered Apr. 6, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2